Citation Nr: 1748071	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from January 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for bilateral hearing loss.  As set forth above, the appellant's claim is currently in the jurisdiction of the RO in Winston-Salem, North Carolina.  

In April 2017, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  


FINDINGS OF FACT

Appellant's current hearing loss disability is related to noise exposure he experienced during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistant Act of 2000 (VCAA)

Neither the appellant nor his representative has  raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is legally presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107(b); see also 38 C.F.R. § 3.102.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

The appellant seeks service connection for bilateral hearing loss.  He contends that he experienced noise exposure without hearing protection while in service as an armor crewman and tank driver and that this exposure is the cause of his current hearing loss. 

In general, to establish service connection, a Veteran must show  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

As a preliminary matter, the Board finds that the record establishes that the appellant has a current hearing loss disability.  In November 2011, the appellant underwent an examination for VA compensation purposes.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
70
LEFT
5
20
15
25
50

Speech audiometry revealed speech recognition ability of 96 percent correct, bilaterally.  The diagnosis was bilateral mild sensorineural type hearing loss.  Given the thresholds set forth above, the appellant meets the criteria for a hearing loss disability as set forth at 38 C.F.R. § 3.385.  Thus, the first element, a present disability, is met for this claim.

With respect to the second element needed to establish service connection, in-service incurrence or aggravation of a disease or injury, at his April 2017 Board hearing, the appellant testified that his in-service duties included driving a tank, training in small arms and heavy artillery, and firing the tank's weapons, all of which exposed him to significant noise.  He indicated that he often spent up to forty-five days at a time in the field, during which the tank was constantly firing.  The appellant also testified that he frequently performed his duties without the benefit of hearing protection.  The appellant's testimony with respect to his in-service noise exposure is competent.  Moreover, having had the opportunity to observe his demeanor at the April 2017 Board hearing, the Board finds his testimony to be credible.  This credibility determination is strengthened by the appellant's DD Form 214, which confirms his military occupational specialty of Armor Crewman, a position consistent with noise exposure.  The Board therefore finds that the record establishes that the appellant sustained an in-service incurrence of an injury, i.e. acoustic trauma.  Thus, the second element has been met.  

With respect to the third element, a causal relationship between the present disability and the in-service injury, the record contains conflicting evidence.  Three medical opinions have been presented in this case.  The first opinion came from a VA fee basis examination conducted in November 2011.  The second was ordered by the RO in February 2012.  The third was submitted by the appellant in January 2014 and was rendered by his treating physician.  The appellant has indicated that it is his lay opinion that his current hearing loss disability is associated with in-service noise exposure.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  The first factor to be considered in determining probative value of a medical opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second factor involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of a medical opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In that regard, the November 2011 examination was conducted by an audiologist. In rendering the opinion, the examiner considered statements from the appellant about both his history of noise exposure and his symptoms, including the fact that the appellant has noticed decreased hearing acuity and tinnitus since 1971.  The examiner also reviewed the appellant's military enlistment and separation medical examinations and took into account the appellant's military occupational specialty as an Armor Crewman.  The examiner concluded, based on all the evidence presented, that the appellant's hearing loss is at least as likely as not caused by his military noise exposure. 

The February 2012 opinion was solicited by the RO to reconcile the November 2011 examiner's opinion with a September 2005 Institute of Medicine (IOM) study finding no scientific basis for delayed or late onset noise-induced hearing loss.  The February 2012 opinion was also provided an audiologist who considered the appellant's service treatment records, including his enlistment and separation examinations, which showed no hearing loss and no change in his auditory thresholds during service.  The audiologist found that despite the appellant's history of noise exposure in service, there was no evidence to support the claim that his hearing loss is related to in-service noise exposure.  Rather, she concluded that the appellant's hearing loss was related to presbycusis or other factors.  The audiologist, however, did not address the appellant's statements that his hearing symptoms dated back to 1971, nor did she reference the IOM Study. 

A third medical opinion was submitted by the appellant in January 2014.  That opinion, from the appellant's private physician, considered the appellant's statements regarding his service as an Armor Crewman in the Vietnam era, during which he reported excessive noise exposure from artillery and tanks.  The physician also noted that the appellant currently had significant hearing loss as documented on the 2011 audiometric examination, as well as one he had recently conducted.  The physician described the appellant's current hearing loss as consistent with a history of excessive noise exposure.  

After considering these opinions, the Board finds that the evidence is at least in equipoise.  In this case, the three medical opinions described above were provided by qualified professionals who are competent to diagnose hearing loss and render an opinion on its cause.  They all considered the appellant's history of in-service noise exposure; however, only one opinion, the November 2011 opinion, considered the appellant's statements that he had had hearing loss symptoms since 1971.  The Board notes that the appellant is competent to describe his symptoms and, for the reasons discussed above, the Board finds his statements to be credible.  His statements regarding the onset of his hearing loss symptoms have been consistent throughout his medical examinations and at his April 2017 Board hearing.

Thus, while all three opinions carry substantial probative weight, the Board assigns the most probative weight to the November 2011 opinion, as it appears to be most consistent with the evidence of record.  The February 2012 audiologist failed to consider the appellant's statements regarding hearing loss symptoms since 1971.  Instead, she appeared to conclude that the appellant's current hearing loss was unrelated to service because his hearing acuity was normal at separation.  In Hensley v. Brown, 5 Vet. App. 155 (1993), however, the Court made clear that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  

As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence discussed above, including two favorable medical opinions versus one unfavorable medical opinion, such a conclusion cannot be made in this case.  Under these circumstances, the record is sufficient to conclude that the appellant's current hearing loss is associated with his in-service noise exposure.  Thus, an award service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


